MEMORANDUM OPINION
                                        No. 04-10-00683-CV

                                  IN THE MATTER OF S.C.N.F.

                     From the 289th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-JUV-00357
                            Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 11, 2011

AFFIRMED

           Appellant S.C.N.F. was adjudicated delinquent of misdemeanor assault-bodily injury and

placed on twelve months probation for her offense. In June 2009, the State filed a motion to

modify S.C.N.F.’s disposition after she violated the conditions of her probation. The trial court

extended S.C.N.F.’s probation following a plea of true in July 2009. After S.C.N.F. violated the

terms of her probation yet another time, the State filed a second motion to modify S.C.N.F.’s

disposition. S.C.N.F. subsequently pleaded true to violating the conditions of her probation, and

the trial court extended S.C.N.F.’s probation and placed her in the custody of the Chief Juvenile

Probation Officer for purposes of long-term residential placement. This appeal followed. We

affirm.
                                                                                 04-10-00683-CV


       S.C.N.F.’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967), and concludes that the

appeal is frivolous and without merit. See In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998)

(applying Anders procedure to juvenile proceedings); In re A.L.H., 974 S.W.2d 359, 360-61

(Tex. App.—San Antonio 1998, no pet.) (same). Counsel provided S.C.N.F. and her parents

with a copy of the brief and informed them of S.C.N.F.’s right to review the record and file her

own brief. See In re A.L.H., 974 S.W.2d at 360-61; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). No pro se brief was filed.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant

appellate counsel’s motion to withdraw.



                                                Catherine Stone, Chief Justice




                                              -2-